Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota, et al., US 2017/0244594 A1, in view of Landolsi, et al., US 2018/0204393 A1.
As per Claim 1, Shiota teaches a diagnosis device (¶ 51) comprising: a learning information acquisition unit configured to acquire a learning value of a first device mounted in at least one first vehicle (¶¶ 8-9; through sensor system controller 4 of Figure 1) present in a predetermined range from a second vehicle (¶ 12). 
Shiota does not expressly teach: a learning unit configured to calculate a learning value of a second device mounted in the second vehicle using the learning value of the first device; and a diagnosis unit configured to diagnose an operation state of the second device by comparing a detection value of the second device with the learning value of the second device.  Landolsi teaches: 
a learning unit configured to calculate a learning value of a second device mounted in the second vehicle using the learning value of the first device (¶ 51; as mean values and standard deviation values are calculated); and 
a diagnosis unit configured to diagnose an operation state of the second device (¶ 47) by comparing a detection value of the second device with the learning value of the second device (¶ 51).  
It would have been obvious to a person of skill in the art, at the time of the invention, to combine the sensor system of Shiota with the calculation and diagnosis system of Landolsi, in order to predict the useful life of vehicle components more accurately, and avoid replacing them too quickly or too often.
As per Claim 2, Shiota does not expressly teach that the learning unit is configured to calculate the learning value of the second device using the learning value of the first device when a difference between a detection value of the first device and the learning value of the first device is equal to or smaller than a threshold value.  Landolsi teaches that the learning unit is configured to calculate the learning value of the second device using the learning value of the first device when a difference between a detection value of the first device and the learning value of the first device is equal to or smaller than a threshold value (¶¶ 108-109).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Shiota does not expressly teach: that the learning value of the first device is calculated based on a learning value of a third device mounted in at least one third vehicle present in a predetermined range from the first vehicle; the learning information acquisition unit is configured to acquire the learning value of the first device and the number of learning vehicles indicating the number of the third vehicles related to the calculation of the learning value of the first device in association with 
that the learning value of the first device is calculated based on a learning value of a third device mounted in at least one third vehicle present in a predetermined range from the first vehicle (¶¶ 40-41; as sensor data is collected); 
that the learning information acquisition unit is configured to acquire the learning value of the first device and the number of learning vehicles indicating the number of the third vehicles related to the calculation of the learning value of the first device in association with each other (¶ 53; in comparison with “driving statistics”); and 
that the learning unit is configured to calculate the learning value of the second device using the learning value of the first device and the number of learning vehicles (¶¶ 56-57; as predictions and algorithms are adjusted).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Shiota does not expressly teach that the learning unit is configured to calculate the learning value of the second device using the learning value of the first device when the number of learning vehicles associated with the learning value of the first device exceeds a threshold value.  Landolsi teaches that the learning unit is configured to calculate the learning value of the second device using the learning value of the first device when the number of learning vehicles associated with the learning value of the first device exceeds a threshold value (¶ 95).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Shiota does not expressly teach that the learning unit is configured to calculate a weighted average obtained by weighting the learning values of the first device according to the number of learning vehicles, as the learning value of the second device.  Landolsi teaches that the learning unit is configured to calculate a weighted average obtained by weighting the learning values of the first device 
As per Claim 6, Shiota does not expressly teach that the learning unit is configured to reset the learning value of the second device when the second vehicle is repaired or inspected.  Landolsi teaches that the learning unit is configured to reset the learning value of the second device when the second vehicle is repaired or inspected (¶¶ 67, 92).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Shiota teaches a diagnosis method (¶¶ 51-54) comprising: acquiring a learning value of a first device mounted in a first vehicle (¶¶ 8-9; through sensor system controller 4 of Figure 1). 
Shiota does not expressly teach: calculating a learning value of a second device mounted in a second vehicle present in a predetermined range from the first vehicle using the learning value of the first device; and diagnosing an operation state of the second device by comparing a detection value of the second device with the learning value of the second device.  Landolsi teaches: 
calculating a learning value of a second device mounted in a second vehicle present in a predetermined range from the first vehicle using the learning value of the first device (¶ 51; as mean values and standard deviation values are calculated); and 
diagnosing an operation state of the second device (¶ 47) by comparing a detection value of the second device with the learning value of the second device (¶ 51).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the patentability analysis under 35 USC 101 asks whether the Claims teach a process, machine, manufacture or composition of matter, as outlined in MPEP 2106.03.  Claim 1 teaches a machine, and Claim 7 teaches a process.  All claims therefore teach patentable subject matter.
Prong One of Step 2A asks whether the claim recites a judicial exception.  Claims 1-7 teach a set of detection and observation steps that a person can perform in his/her mind.  The dependent claims go on to teach a set of calculation steps and comparison of the collected data with pre-determined thresholds.  These mental processes qualify as abstract ideas as defined by MPEP 2106.04(a), and therefore recite a judicial exception to otherwise patentable subject matter. 
Prong Two of Step 2A asks whether the claim includes additional elements that integrate the judicial exception into a practical application.  An abstract idea is more likely integrated into a practical application if the abstract idea leads to an improvement in functioning of a device, or a transformation to another state.  No such improvement or transformation appears in this set of claims.  Therefore, under both prongs of Step 2A, these claims teach unpatentable subject matter.
Step 2B asks whether the claims add significantly more, beyond the abstract idea.  Examples would include a specific limitation beyond what is routine or well-understood in the art, as well as affecting improvements in performance or other transformations.  No such extraordinary limitations 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI

Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661